379 U.S. 26 (1964)
BROTHERHOOD OF RAILWAY & STEAMSHIP CLERKS, FREIGHT HANDLERS, EXPRESS & STATION EMPLOYEES
v.
UNITED AIR LINES, INC.
No. 31.
Supreme Court of United States.
Argued October 22, 1964.
Decided November 9, 1964.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
James L. Highsaw, Jr., argued the cause for petitioner. With him on the briefs was Edward J. Hickey, Jr.
Stuart Bernstein argued the cause for respondent. With him on the brief were H. Templeton Brown and Robert L. Stern.
Solicitor General Cox, by special leave of Court, argued the cause for the United States, as amicus curiae, urging reversal. With him on the brief were Assistant Attorney General Douglas and Alan S. Rosenthal.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
MR. JUSTICE HARLAN, believing that the questions which brought this case here should be decided, dissents from the dismissal of the writ.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.